PER CURIAM
Michael Rice appeals the denial of his Rule 29.15 motion without an evidentiary hearing. Rice's sole point on appeal is that the motion court erred in denying relief because he proved his appellate counsel was ineffective for failing to raise certain evidentiary challenges for plain error review. We hold that because appellate counsel was not required to raise unpreserved issues for plain error review, and because Rice was not prejudiced by appellate counsel's failure to raise such issues, Rice's sole point is denied. Accordingly, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).